Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1-7 recite that the matrix disposed on the substrate in the device for detecting volatile compounds comprises “an indicator dye”. The specification only describes the indicator dye as a “pH sensitive indicator dye” which changes color upon contact with volatile compounds that cause a change in the pH of the environment surrounding the device. See the last paragraph on page 3 of the specification and the examples given in the specification. The specification does not describe any other types of “indicator dyes” which serve to indicate volatile compounds using some other parameter besides pH, and therefore, it is not clear that Applicants has possession of the full scope of the invention recited in claims 1-7. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
On line 4 of claim 1, the phrase “carboxyl-rich biomass” is indefinite since it is not clear what constitutes being “carboxy-rich” and how many carboxyl groups a biomass must have in order to be considered as “carboxyl-rich”. It is not clear what types of biomass qualify as being a “carboxyl-rich biomass” in the invention and how rich in carboxyl groups a biomass must be in order to fall within the scope of this terminology. The specification describes the acid treatment of biomass materials such as soybean hulls in order to create a “carboxyl-rich” biomass, and therefore, it appears that such acid treatment is necessary to create the “carboxyl-rich biomass” which is used in the invention as recited in claim 1. See this same problem on line 5 of claim 15. On line 7 of claim 1, the phrase “wherein the indicator dye is dimensioned and configured to change color” is indefinite since it is not clear how an indicator dye can be “dimensioned” to perform such a function.  A dimension of something usually refers to its physical size characteristics, and it is not clear how a “dye” has such physical size dimensions. Does this phrase mean that the dye is used in a concentration or an amount which allows the dye to change color in response to contact with a concentration of a volatile compound? See this same problem in claim 9, on line 8 of claim 10, and on line 8 of claim 15.
On line 1 of claim 15, the phrases “the freshness” and “the spoilage” lack antecedent basis. Lines 1-7 of claim 15 where it recites “the method comprising a substrate; a matrix disposed on the substrate, the matrix comprising……a pH-sensitive indicator dye admixed with the binder and the clay” is indefinite since claim 15 is directed to a method, and this is not a method step. Rather, lines 1-7 of claim 15 recite an apparatus. Lines 1-7 of claim 15 should be amended to recite a step of providing a device comprising the structural features recited.  On line 14 of claim 15, the phrase “the device of step (a)” lacks antecedent basis since there is no step (a) of the method recited in claim 15, and the structure recited on lines 3-7 of claim 15 is not positively recited as a “device”. 
Claims 1, 10 and 15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action since none of the prior art of record teaches or fairly suggests a device and a method for detecting volatile compounds, particularly volatile base nitrogen compounds produced from a spoiling food product, comprising a substrate and a matrix disposed on the substrate, wherein the matrix comprises a binder comprising acid-treated soybean hulls, a clay, particularly a smectite clay, and a pH-sensitive indicator dye admixed with the binder and the clay, wherein the pH-sensitive indicator dye is present at a concentration which changes color in response to contact with a predetermined concentration of a volatile base nitrogen compound, in particular volatile base nitrogen compounds which are generated from a spoiling food product. The closest prior art references to Hakovirta et al (submitted in the IDS filed on July 1, 2021) and Pirsa et al (cited herein) teach of food spoilage indicators comprising a film having therein a binder (i.e. a polyvinyl alcohol binder in Hakovirta et al and a starch binder in Pirsa et al ), a clay (i.e. a slurry of diatomites in Hakovirta et al and a clay powder in Pirsa et al), and a pH-sensitive indicator dye which changes color in response to contact with a concentration of a volatile compound produced by a spoiling food product, but neither Hakovirta et al nor Pirsa et al teach or fairly suggest such a food spoilage indicator comprising a carboxyl-rich biomass binder, in particular acid-treated soybean hulls. 
Claims 2-9, 11-14 and 16-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims for the same reasons as set forth above.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Please make note of: Pirsa et al (article from Polym Adv. Technol., vol. 29, pages 2750-2758, 2018) who teach of a device and a method for detecting spoilage in milk, wherein the device comprises a composite film of a starch binder, a clay and a pH-sensitive indicator dye (i.e. methyl orange or bromocresol green); Alamdari et al who teach of a device and method for detecting spoilage in meat or seafood packaging substantially as claimed; however, Alamdari et al is not prior art against the instant claims since it was published after the effective filing date of the instant application; Hakovirta et al (US 2015/0241412) who teach of a method for identifying total volatile basic nitrogen gases associated with a food product using a sensor comprising a dye and a polymer binder, wherein the dye changes color upon exposure to the gases; and Zhang et al who teach of a method for detecting volatile organic chemicals (VOCs) in a food sample caused by microorganisms using a chromogenic array of dyes. 


















Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUREEN M WALLENHORST whose telephone number is (571)272-1266. The examiner can normally be reached on Monday-Thursday from 6:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander, can be reached at telephone number 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MAUREEN WALLENHORST/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        April 29, 2022